Citation Nr: 0813303	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral spondylosis, L-5, with spondylolisthesis (low 
back disability), to include restoration of a 20 percent 
disability rating.

2.  Entitlement to an initial rating in excess of 10 percent 
for left radiculopathy due to low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 2003 to May 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In September 2007, the veteran filed a claim for an increased 
rating for pseudofolliculitis barbae.  This claim is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  A November 2004 rating decision assigned a 20 percent 
rating for bilateral spondylosis, L-5, with spondylolisthesis 
and left radiculopathy, effective May 8, 2004, on the basis 
of functional impairment of the spine.

2.  In an August  2005 decision, a Decision Review Officer 
determined that the bilateral spondylosis, L-5, with 
spondylolisthesis, and left radiculopathy warranted a 10 
percent rating for functional impairment of the spine and a 
10 percent rating for left radiculopathy, effective May 8, 
2004.  

3.  According to the Combined Ratings Table at 38 C.F.R. 
§ 4.25, the combined rating for two disabilities assigned 10 
percent ratings is 10 percent rating.

4.  The August 2005 decision reducing the rating from 20 
percent to 19 percent was not based on a finding of clear and 
unmistakable error in the November 2004 rating decision or on 
evidence showing that the disability had improved.

5.  From May 8, 2004, to the present, forward flexion of the 
thoracolumbar spine has not been limited to 30 degrees or 
less and the veteran has not experienced any incapacitating 
episodes necessitating bed rest prescribed by a physician.

6.  From May 8, 2004, to the present, the left radiculopathy 
has been manifested by incomplete paralysis of the sciatic 
nerve that more nearly approximates mild than moderate.


CONCLUSIONS OF LAW

1.  Bilateral spondylosis, L-5, with spondylolisthesis 
warrants a 20 percent rating, but not higher, on the basis of 
functional impairment of the spine, throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.344, 4.25, 4.71a, Diagnostic Codes 5235-
5243 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for left radiculopathy due to bilateral spondylosis, 
L-5, with spondylolisthesis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice concerning the effective-date element 
of the claim, by letters mailed in April 2005 and March 2006.  
Although complete required notice was not sent until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to his claims.  Neither the 
veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Disorders of the spine are evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine that is greater than 30 
degrees, but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a..

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) on the total duration of 
incapacitating episodes over the past 12 months, a maximum 60 
percent evaluation is warranted, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent 
rating is provided for moderate sciatic impairment, and a 10 
percent rating is provided for mild impairment. 

Words such as "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2007).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and other medical professionals, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disabilities.  

The Board initially notes that a November 2004 rating 
decision granted entitlement to service connection for 
bilateral spondylosis, L-5, with spondylolisthesis and left 
radiculopathy and assigned a 20 percent disability rating, 
effective May 8, 2004, on the basis of functional impairment 
of the spine.  In an August 2005 decision, a Decision Review 
Officer assigned a 10 percent for bilateral spondylosis, L-5, 
with spondylolisthesis, on the basis of functional impairment 
of the spine and also assigned a separate 10 percent rating 
for left radiculopathy.  Both of these ratings were made 
effective May 8, 2004.  

The Board observes that according to the Combined Ratings 
Table at 38 C.F.R. § 4.25, a 10 percent rating and a 10 
percent rating combine to 19 percent.  In view of this legal 
fact, the consequence is inescapable that the August 2005 RO 
assignment of two separate 10 percent disability evaluations 
for the orthopedic and neurologic manifestations of the 
veteran's low back disorder had the effect of reducing the 
veteran's disability rating from 20 percent to 19 percent.  
This was done retroactively without any determination of 
error in the November 2004 rating decision and without any 
evidence showing improvement.  Therefore, the Board finds 
that the veteran is entitled to restoration of a 20 percent 
disability rating for functional impairment of the spine.  
See 38 C.F.R. §§ 3.104, 3.344 (2007).

The Board notes that the record does not establish that the 
veteran veteran's low back disability has resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.  In fact, the examiner at the January 2007 VA 
examination specifically noted upon review of the claims file 
and examination of the appellant that in the past 12 months 
the veteran had had no episodes of incapacitation resulting 
from his lumbosacral spine condition.  The November 2004 VA 
general medical examiner likewise reported that the veteran 
had had no periods of incapacitation.  The Board acknowledges 
the veteran's and his wife's reports that at times his back 
pain is so severe he is unable to get out of bed.  However, 
there is no evidence that the veteran has been prescribed 
bedrest by a physician because of his low back disability.  
Therefore, he is not entitled to an increased rating on the 
basis of incapacitating episodes.  

The veteran contends that an increased rating is warranted on 
account of his experience of pain and his limited mobility 
and restricted ability to lead an active life both with his 
family and through any work.  On the most recent VA 
examination, in January 2007, the veteran was diagnosed with 
lumbar spondylosis at the L5 level with grade 1 L5-S1 
spondylolisthesis, with residual pain and limitation of 
motion.  That notwithstanding, neither this VA examination 
report nor any other medical evidence of record establishes 
that forward flexion of the veteran's thoracolumbar spine is 
limited to 30 degrees or less or that the veteran has 
ankylosis of his entire thoracolumbar spine.  In this regard, 
the Board notes that at the November 2004 and January 2007 VA 
examinations, forward flexion of the lumbar spine was 
measured to 85 degrees and 90 degrees, respectively.  Some 
muscle spasm and fairly acute pain was noted at the maximum 
range of motion in November 2004.  However, the November 2004 
VA examiner noted that there was no additional loss of range 
of motion upon repetitive testing due to pain, fatigue or 
lack of endurance.  The January 2007 examination report 
includes a note that no muscle spasm was found.  In addition, 
the January 2007 VA examiner noted that on repetitive use 
there was no additional loss of motion by pain, fatigue, 
weakness or lack of endurance.  In view of the foregoing, the 
disability does not warrant a higher evaluation under the 
general rating formula for rating diseases and injuries of 
the spine.

The veteran's left radiculopathy is rated under Diagnostic 
Code 8520.  

The November 2004 VA examination report states that the only 
neurological abnormality the examiner could detect was 
decreased pin prick sensation over the entire left lower leg, 
extending down to the fifth toe.  The examiner reported that 
deep tendon reflexes were normal with "no evidence of 
weakness, foot drop, or other neurologic abnormalities."  
The examiner reported that neurological findings on physical 
examination were otherwise normal.  

The veteran was afforded a VA examination of his peripheral 
nerves in January 2006 that specifically addressed the 
veteran's complaints of left groin and left leg pain.  Some 
subjective numbness was noted in the entire left inguinal 
area just before the inguinal canal and all the way in the 
anterior thigh and part of the lower extremity as well, 
laterally and medially.  The foot, it was noted, was not 
involved.  Straight-leg raising was tolerated to 80 degrees 
when sitting up but only to 75 degrees when lying down.  
There were no Babinski's; increased but equal symmetrical 
deep tendon reflexes were noted on examination at the knee 
and ankle levels.  The veteran walked on his heels and toes 
fairly well.  The examiner diagnosed left inguinal pain and 
included in his diagnosis the assessment that while the 
veteran's testicles felt a little smaller than normal the 
examiner did not feel any mass or any abnormality or 
adenopathy in the inguinal region.  (He also ventured the 
opinion that the left inguinal pain was unrelated to the low 
back pain.)

On the most recent VA examination, in January 2007, the 
veteran complained of pain which radiated from his lower back 
down to the buttocks and the left thigh and left foot, as 
well as some pain down to the left inguinal area.  On 
neurological examination, decreased sensation in the left S1 
dermatome was found.  Motor examination showed no muscle 
atrophy or weakness.  Reflexes were normal.  Lasegue sign was 
positive for the left lower extremity.  The examiner stated 
that the positive Lasegue sign of the left lower extremity 
and decreased sensation with pinprick test of the left lower 
leg indicated lumbar radiculopathy of the left lower 
extremity  

The foregoing evidence confirms the presence of decreased 
sensation in the left lower extremity as a result of the 
veteran's low back disability.  Although the veteran has 
alleged that he experiences radiating pain, the objective 
evidence does not substantiate the presence of any motor 
impairment of the left lower extremity.  The Board notes that 
when the neurological impairment, as here, is wholly sensory, 
the rating should be for the mild or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, Note preceding Schedule of 
Ratings for Diseases of the Peripheral Nerves.  In the 
Board's opinion, the neurological impairment is not more than 
mild and accordingly does not warrant more than the currently 
assigned rating of 10 percent.

The Board has considered whether there is any other schedular 
basis for granting higher disability evaluations, but has 
found none.  Consideration has also been given to assigning a 
staged rating; however, at no time during the period in 
question have the disabilities warranted more than a 20 
percent rating for functional impairment of the spine and a 
10 percent rating for neurological impairment.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).




Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for either disability and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from either 
disability would be in excess of that contemplated by the 20 
and 10 percent evaluations.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.



ORDER

Entitlement to a 20 percent disability rating, but not 
higher, for functional impairment of the thoracolumbar spine 
due to bilateral spondylosis, L-5, with spondylolisthesis, is 
granted, throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 
percent for left radiculopathy due to bilateral spondylosis, 
L-5, with spondylolisthesis, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


